UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-34212 ORYON HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2626737 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 340 Basa Compound, Zapate, Las Pinas City, Metro Manila, Philippines (Address of principal executive offices) (702) 973-1583 (Registrant’s telephone number, including area code) Eaglecrest Resources, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: December 20, 2011: 29,000,000 common shares INDEX Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 4 Balance Sheet as at October 31, 2011 and January 31, 2011 5 Statement of Operations For the three monthsandnine months ended October 31, 2011 and 2010 and from Inception (August 22, 2007) to October 31, 2011 6 Statement of Cash Flows For the nine months ended October 31, 2011 and 2010 and from Inception (August 22, 2007) to October 31, 2011 7 Notes to the Financial Statements. 8 to 11 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 14 ITEM 4. Controls and Procedures 15 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 16 ITEM 1A. Risk Factors 16 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 16 ITEM 4. Removed and Reserved 16 ITEM 5. Other Information 16 ITEM 6. Exhibits 17 SIGNATURES 18 2 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended January 31, 2011 filed on April 29, 2011. In this Quarterly Report on Form 10-Q, references to “dollars” and “$” are to United States dollars and, unless otherwise indicated, references to “we,” “our,” “us,” the “Company,” or the “Registrant” refer to Oryon Holdings, Inc., a Nevada corporation (formerly Eaglecrest Resources, Inc.). YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this Quarterly Report on Form 10-Q relate only to events or information as of the date on which the statements are made in this Quarterly Report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Oryon Holdings, Inc. (formerly Eaglecrest Resources, Inc.) (pre-exploration stage company) (the “Company”) at October 31, 2011 (with comparative figures as at January 31, 2011) and the statement of operations for the three months and nine monthsended October 31, 2011 and 2010 and from inception(August22, 2007) to October 31, 2011, and the statement of cash flow for the nine months ended October 31, 2011 and 2010 and from inception (August 22, 2007) to October 31, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended October 31, 2011 are not necessarily indicative of the results that can be expected for the year ending January 31, 2012. 4 ORYON HOLDINGS, INC. (formerly Eaglecrest Resources, Inc.) (Pre-Exploration Stage Company) BALANCE SHEETS October 31 January 31 (Unaudited) (Audited) ASSETS Current Assets Cash $
